Title: To Thomas Jefferson from Benjamin Henry Latrobe, 21 April 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir,
                     Capitol, April 21h. 1808.—
                  
                  A Report has just now been made to the House on the public Buildings. It contains all the arguments that can be adduced in favor of the appropriation & the best defence that could have been urged as to the deficit. To me it is highly flattering, a circumstance not less pleasing to my self love, & useful to my professional standing, than agreeable to every feeling of my heart in reference to the confidence you have placed in me, & the reflective effect which my good conduct may have upon your administration.
                  A bill was reported & read twice. It is the order of day for tomorrow.—
                  With the highest respect I am Ys
                  
                     B Henry Latrobe 
                     
                  
               